Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 17/514,914 filed on 10/29/2021.
Claims 1-15 have been examined and are pending.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al., (“Yoon,” US 2017/0102836), published on April 13, 2017.  
Regarding claim 1, Yoon discloses a screenshot method, applied to a terminal device, comprising: 
(pars. 0242-0243; Fig. 8A; a controller 180 receives a drag in put on a group image 810; and also see pars. 0244-0253 Figs. 8B-8C); 
obtaining a target long preview screenshot of the first display interface in response to the first input (pars. 0242-0243; Fig. 8A; the a plurality of images 811, 812, 813 corresponding to the group image 810 are unfolded along the drag path; and also see pars. 0244-0253 Figs. 8B-8C); 
receiving a second input performed on the target long preview screenshot (pars. 0242-0243; Fig. 8A; if a touch input is applied to the specific image 811, a captured web page screen 811”; and also see pars. 0244-0253 Figs. 8B-8C);
in response to the second input, obtaining a target screenshot of a second display interface, wherein the second display interface is a display sub-interface of the first display interface (pars. 0242-0243; Fig. 8A; the captured web page screen 811” and the group the captured web page 820 is displayed; and also see pars. 0246-0249; Fig. 8B); and 
generating a long screenshot according to the target long preview screenshot and the target screenshot (pars. 0242-0243; Fig. 8A; the user can view the capture image webpage by using a drag input ‘up or down’ or ‘right to left’ to view a captured next web page screen 812”; and also see pars. 0244-0253 Figs. 8B-8C).
Regarding claim 2, Yoon discloses the method according to claim 1, wherein the obtaining a target long preview screenshot of the first display interface in response to the first input comprises: detecting a control in the first display interface (pars. 0242-0243 and 0244-0253; Fig. 8A-8C;); and 
(the a plurality of images 811, 812, 813 corresponding to the group image 810 are unfolded along the drag path), and according to a first position of the control in the first display interface, marking a second position corresponding to the control in the target long preview screenshot (pars. 0242-0243 and 0244-0253).
Regarding claim 3, Yoon discloses the method according to claim 2, wherein the second input is an input performed on a target position in the target long preview screenshot, the target position corresponds to one of the second positions, the second display interface is a display sub-interface corresponding to a target control in the first display interface, and the target control is a control corresponding to the target position pars. 0242-0243; Fig. 8A; the user can view the capture image webpage by using a drag input ‘up or down’ for viewing the capture image according to a captured length of webpage or ‘right to left’ to view a captured next web page screen 812”; and also see pars. 0244-0253 Figs. 8B-8C).
Regarding claim 4, Yoon discloses the method according to claim 3, wherein the generating a long screenshot according to the target long preview screenshot and the target screenshot comprises: determining an insertion position of the target screenshot in the target long preview screenshot; and inserting the target screenshot to the insertion position to obtain the long screenshot (pars. 0162-0165; Fig. 2; the controller 180 updates the link tree based on one or more links included in said another web page; for example, a plurality of upper/sub nodes may be selected through a predetermined level of zoom in/out operation based on a current node (the second page 203 is referred a current node)).
Regarding claim 5, Yoon discloses the method according to claim 4, wherein the insertion position is the target position, or the insertion position is any position other than the target position in the target long preview screenshot (pars. 0162-0165; Fig. 2; the controller 180 updates the link tree based on one or more links included in said another web page; for example, a plurality of upper/sub nodes may be selected through a predetermined level of zoom in/out operation based on a current node (the second page 203 is referred a current node; and also see pars. 0189-0199, 0204-0207, and 2010-2014; Figs. 4A-4C; 5A-5E).
Regarding claims 6-10; claims 6-10 are directed to a terminal device associated with the method claimed in claims 1-5  respectively; Claims 6-10 are similar in scope to claims 1-5 respectively, and are therefore rejected under similar rationale.
Regarding claims 10-15; claims 10-15 are directed to non-transitory computer-readable storage medium associated with the method claimed in claims 1-5  respectively; Claims 11-15 are similar in scope to claims 1-5 respectively, and are therefore rejected under similar rationale.
Conclusion
The prior art made of record and not relied upon is consider pertinent to applicants’ discloser: 
Refuah et al., (“Refuah,” US 2012/0054669), is directed to a method/system displaying a series of website screenshot windows within said window frame, each of said website screenshot windows having a website screenshot, said series of website screenshot windows displaying websites in the list of relevant websites in order of popularity.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service .



/LINH K PHAM/
Primary Examiner, Art Unit 2174